  Case 1:18-cv-00187-KD-MU Document 12 Filed 01/12/21 Page 1 of 1                        PageID #: 249


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DONALD D. LEE,                                        )
    Petitioner,                                       )
                                                      )
vs.                                                   )      CIVIL ACTION 1:18-00187-KD-MU
                                                      )
MARY COOKS (Warden),                                  )
    Respondent.                                       )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the report and recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(l)(B) and dated November 12, 2020 is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Donald D. Lee’s petition for writ of habeas corpus,

filed pursuant to 28 U.S.C. § 2241, is DISMISSED as time-barred under Section 2244(d). Alternatively,

Petitioner Donald D. Lee is not entitled to any relief in this Court because he has procedurally defaulted

his claims pursuant to O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

       Further, Petitioner Donald D. Lee is not entitled to a certificate of appealability and, therefore, he

is not entitled to appeal in forma pauperis.

       DONE and ORDERED this the 12th day of January 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
